              Case: 3:20-cv-00654-wmc Document #: 3 Filed: 08/04/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 STATE OF WISCONSIN,

         Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-654-wmc
 MARTIN WAYNE CHAPMAN,

         Defendant.


        Defendant Martin Wayne Chapman has filed a petition for removal of state court actions, Polk

County Circuit Court Case Nos. 2019CF64 and 2018CT89. Defendant seeks to commence this

action without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

        From the affidavit of indigency defendant has submitted, I find that defendant is unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                                 ORDER

        IT IS ORDERED that:

        1.      Defendant Martin Wayne Chapman’s petition for leave to proceed without prepayment

of fees is GRANTED.

        2.      No further action will be taken in this case until the court has screened the petition for

removal pursuant to 28 U.S.C. § 1915(e)(2). Once the screening process is complete, a separate order

will issue.

                       Entered this 4th day of August, 2020.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
